Title: To Thomas Jefferson from Timothy Pickering, 26 April 1784
From: Pickering, Timothy
To: Jefferson, Thomas



Sir
Philadelphia April 26. 1784.

I was last week honoured with your letter of the 9th instant, inclosing a letter from the governour of Massachusetts relative to the hire of the ox-teams raised in that state, to serve with the army  in the year 1781; and requesting me to give all the information in my power, respecting the nature and circumstances of the contract mentioned in the letter, and relative to the subject thereof in general. This I will do as briefly as possible.
In November 1780, I received from the commander in chief a memorandum of sundry articles, among which was the following. “Ox-teams to be provided and used the next campaign.” This, I suppose, was occasioned by a resolve of Congress of the tenth of that month, authorizing the General, if he should deem it expedient that a proportion of the public horses should be disposed of for draught oxen, to direct the quarter master general to effect the same, in such manner as might be most beneficial to the public service.
In January following, after we were fixed in Winter quarters, I laid before the commander in chief my opinion on this subject. I informed him that the proceeds of the horses sold were inconsiderable. That the residue of the public horses would be barely sufficient for the artillery, ammunition and officers baggage waggons, the ensuing campaign. That unless the public should acquire other funds than I had any conception of, the teams requisite for the army could be procured only by an assessment on the states capable of furnishing them, or by hire. That by an assessment it was possible a competent number of cattle might be procured; but probably as unfit for service as the assessed horses of the preceeding campaign. That by hire alone could good teams and carriages be obtained. The latter method was approved of by the General.
I immediately gave to the waggon-master of the army general instructions on the subject; and directed him to consult with my deputies in New-England, Messrs. Pomeroy and Hatch, and with them finally determine the manner in which the teams should be hired. My instructions closed with these words, viz. “That the real value of the hire agreed on may be insured to the owners of the teams, it will be proper to fix the sum in specie, to be paid in specie, or other current money really equivalent.” “The deputy quarter masters will carry into execution the plans you and they shall agree on.”
In consequence hereof so many ox-teams were hired and sent to the army, as, with the public horse teams, and a few more than twenty horse teams hired in New Jersey, performed all the services of the campaign 1781. The best yokes of oxen, culled from all the brigades, were by my orders selected, formed into teams, and marched on the expedition against Cornwallis; in which they were  of essential service. Fortunately the infectious distemper which finally destroyed them, did not sensibly operate till just at the time of the capture of the British army. But by the time our camp was broken up, four hundred oxen, of the 440 carried to Virginia, were dead. Thus more than one third of the ox-teams hired that campaign perished.
My deputies in New-England not being able to hire the number of teams required of them, I desired Colonel Neilson, my deputy in New Jersey, to hire five and twenty horse-teams. With some difficulty he succeeded. These teams also marched to Virginia, where some of them, thro’ the severity of the service and accidents, were lost.
In February 1782, when at Philadelphia, I received from colonel Neilson a letter dated the 19th of that month, informing that the owners of the teams raised in New Jersey (as above mentioned) were making serious demands upon him, to settle with them for the services of their teams, agreeably to the obligations entered into with them: That he had had some correspondence with Mr. Morris on the subject, when the first payment became due, and received from him “some assistance,”  and intreating me to use my endeavours to obtain the sum necessary to complete the settlement, being only two thousand four hundred dollars. This sum was granted on my application. But excepting these few Jersey teams, I know not of any whose hire has been paid thro’ the superintendant of finance. Those ox-teams which were hired in Connecticut (and they were more than half of the whole number in service) were altogether paid by that state, by what they called “pay-table orders,” which they put into the hands of my deputy, Mr. Pomeroy; who by the 11th. of February 1782, had paid the hire of all the teams, save those of one brigade; and for these he then expected to settle without delay. These orders, indeed, were less Valuable than money, by twenty ⅌ Cent, at that time. Nevertheless, the conductors of the teams received them, despairing of a more advantageous settlement.
I shewed to the superintendant of finance an estimate of Mr. Yeates, my deputy for Maryland and Delaware, of sundry expenses for waggon hire and other articles on land,  occasioned solely by the expedition against Cornwallis, but I obtained no money. At the same time Mr. Morris was furnishing his notes to pay off all the transport vessels employed for this expedition. He had explicitly engaged to make such prompt payment, and without that engagement  the vessels would not have been procured, and the expedition must have failed.
My deputy in New Jersey having manifested some anxiety about the means of fulfilling his engagements with the owners of the teams hired there, to whom he had promised a payment at the end of the first quarter; I wrote him (on the 8th of June 1781) “That I could not insure him a day’s hire at the end of the first quarter.” That “to pay off the ox-teams raised in Massachusetts and Connecticut, I depended entirely on those states.”
On the 7th of January, 1782, I thus wrote to colonel Hatch, “I mentioned the hire of the ox-teams to general Lincoln and Mr. Morris, and the particular hardships those owners would labour under, who lost their oxen in Virginia, and could now receive neither their wages, nor the value of their cattle so inevitably lost. I ever depended on the states of New England for the pay of the hire of the ox-teams raised in them respectively for the last campaign; and so far as you are concerned I wish you to make application to the legislatures or executive powers for the purpose. If money, or an equivalent for it,  cannot be obtained in this way, I almost despair of getting it elsewhere in any reasonable time. Mr. Pomeroy is settling with the conductors he employed, with such means as the state of Connecticut furnish him: these, I believe, are pay-table notes, receivable in taxes as hard money.”
Some time in February, 1782 I again mentioned to Mr. Morris the affair of the ox-teams: but no money was to be obtained. On the contrary, altho’ Mr. Morris had promised to furnish monies for all the necessary services of my department, in 1782; and I had made my engagements accordingly: yet I experienced such disappointments, that for several months I did not dare to face my creditors; and thro’ the residue of that year, the partial supplies of money with which I was furnished, created me nearly as many embarrassments as the almost total want of the two preceeding campaigns; and to this day many of those engagements, particularly to persons employed in the department, remain unfilled.
Many successive applications were made to the superintendant of finance, on this subject: but his inability to comply with these demands was uniformly declared. His verbal answer on one application is expressed in the following extract of my letter of Decr. 15th 1782, to Colonel Hatch, viz. “At several different times I have spoke to Mr. Morris on the subject of the teams hired in Massachusetts for the campaign 1781. His embarrassments seven or eight months ago were sufficient  to prevent a compliance with my request to be furnished by him with the means of discharging that public debt. To a recent application he has replied, That the revenue arising from the taxes of 1782, being subsequent to the time when that debt was contracted, and destined to provide for subsequent public services, cannot with propriety be applied to defray the expence in question, which must be charged to prior taxes, and out of the arrears thereof be paid by the state.”
Notwithstanding this answer, as the legislature of Massachusetts did not think proper to interpose for the relief of the team owners, unless the sums they should pay might be placed to their credit in the taxes of 1782; I afterward made repeated applications to the superintendant of finance in their behalf. That which alone is of consequence to lay before the committee, was by my letter of the 20th of June 1783, to which I received Mr. Morris’s final answer of the 2d of September following, my letter having been mislaid (when I thought it had been forwarded) and not transmitted until the 28th of August. Copies of these letters I have the honour to inclose, and to them I beg leave to refer the committee.
This detail, I believe, contains every material information in my power to communicate: but should any question arise about which it is supposed I can give farther satisfaction, I shall always be happy to do it.
I have the honour to be, with the greatest respect, sir your most obedient servant,

Timothy Pickering
Q. M. G.

